DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s reply and amendment filed 08/25/2021 is acknowledged. With regard to the Office action mailed 05/27/2021:
The rejection of claims 51, 53-58 and 60 under 35 USC 102(e) over Church (US 2013/0274117) is withdrawn in view of the amendment to claim 51, incorporating the limitations of claim 52. The rejection of claim 68 over Church is moot as that claim is cancelled.
The rejection of claims 51 and 53-58 under 35 USC 102(e) over Xie (US 2014/0155274) is withdrawn in view of the amendment to claim 51, incorporating the limitations of claim 52. The rejection of claim 68 over Xie is moot as that claim is cancelled.
The rejection of claims 51 and 53-67 under 35 USC 102(e) over Samuels (US 2012/0220494) is withdrawn in view of the amendment to claims 51 and 61, requiring that the cell is encapsulated with amplification reagents in a fluid partition prior to cell lysis. The rejection of claims 52 and 68 over Samuels is moot as these claims are cancelled.
New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 53-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "a second primer that anneals to the tail of the first primer" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim, as the first primer was not previously recited as comprising a tail. Because claims 53-60 depend ultimately from claim 51, they are rejected for the same reason.
Claim 59 recites the limitation “wherein the tail sequence”. It is unclear whether this refers to the tail sequence of the first primer, the tail sequence of the second primer, or both.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51, 53-67 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Firstly, the only place where the original disclosure speaks of encapsulating a single cell in a fluid partition is the passage spanning pages 45-46: “in other cases it will be desirable to start by encapsulating single cells, bacteria or other organism within the droplets prior to releasing the nucleic acid from the organism”. While the disclosure elsewhere speaks of encapsulating a nucleic acid sample into a fluid partition along with “amplification reagents”, the specification does not indicate, in the case where a single cell is encapsulated, whether the amplification reagents are encapsulated before or after release of nucleic acid from such cell. While the specification elsewhere mentions that target nucleic acid can be encapsulated with amplification reagents, including primers, in a single step, or can be encapsulated into a single droplet by combining one droplet containing target nucleic acid with a second droplet containing amplification reagents, the disclosure sheds no light, in the case where a single cell is concerned, when a cell in a droplet is caused to release nucleic acid, relative to when amplification reagents are first within the droplet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637